The opinion of the court was delivered by
Barrett, J.
In the position sustained by the orator Richards to the property covered by the Turner mortgage, and levied on by McGonty subject to that mortgage, he became, after that levy, tenant in common with McGonty of the equity of redemption. A payment of that mortgage by either of such tenants would operate a redemption for the benefit of both, leaving them still tenants in common, with the equitable right in the paying tenant to be reimbursed for so much of the redemption money as he paid beyond his proportionate share, and holding a lien by subrogation upon the common property to secure such reimbursement. Upon the conceded facts in the case, this view alone would give the orator the equitable right he claims in this bill. Stanley and his *152grantees stand on the rights of McGonty resulting from his levy, as affected by the redemption of the Turner mortgage; As against the orator, they are no better off than McGonty would be if what has been done had been done by him without the interposition of Stanley.
This would sustain the decree of the Court of Chancery without going further. But if the case be considered in the light of the evidence, we should come to the same result. For Stanley takes the position and character of sponsor for McGonty and Adams and Hazen, by reason of his respective transactions with the orator and with them. According him such position and character, we concur in finding from the evidence, that ho gave the orator to understand, and that the orator did understand, that the orator’s rights in the property were to remain to him, and to be available to him, to the same intents as if he had, in due proportion, redeemed from the Turner mortgage the property levied on ; and that the orator permitted the matter to go on without redeeming for that reason. We find also that Adams and Hazen are, under the law, affected with sufficient notice of the orator’s interest in the property to subject them to the orator’s rights as against Stanley.
On this ground also the decree is affirmed.